Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1757
                       Lower Tribunal No. 20-19543
                          ________________


                           Guilienne Audelin,
                                  Appellant,

                                     vs.

                           Guilliano Janvier,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Christina
Marie DiRaimondo, Judge.

     Guilienne Audelin, in proper person.

     Guilliano Janvier, in proper person.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed.